



[ex1058frblogo.jpg]




AMENDED AND RESTATED SECURITY AGREEMENT
Distributions (Revolving Loan)
This AMENDED AND RESTATED SECURITY AGREEMENT (Distributions) (the "Agreement"),
dated as of April 14, 2016 by and between GREENHILL & CO., INC., a Delaware
corporation ("Borrower"), and FIRST REPUBLIC BANK (“Lender”) amends and restates
in its entirety that certain Security Agreement dated April 30, 2010, executed
by and between the parties hereto.
RECITALS
A.    Borrower and First Republic Bank, a Nevada corporation,
predecessor-in-interest to Lender entered into that certain Loan Agreement
Revolving Line of Credit dated January 31, 2006, as modified from time to time
by written modification agreements (as modified, the "Revolving Loan Agreement")
pursuant to which a loan in the current principal amount of Fifty Million and
00/100 Dollars ($50,000,000.00), was made to Borrower. The Loan is currently
evidenced by Borrower's Eighth Amended and Restated Promissory Note dated April
1, 2015 (the “2015 Revolving Note” as modified the "Revolving Note"). The
obligations under the Revolving Loan are secured by that certain Security
Agreement dated April 30, 2010 (“2010 Security Agreement”).


B.    Prior hereto Lender and Borrower entered into a Loan Agreement (as
hereafter amended “Term Loan Agreement”) dated as of April 1, 2015, pursuant to
which Lender provided two term loans to, or for the benefit of, Borrower each in
the original principal sum of Twenty-Two Million Five Hundred Thousand and
00/100 Dollars ($22,500,000.00) for a total principal sum of Forty-five Million
and 00/100 Dollars ($45,000,000.00) (the “Term Notes”). (The Term Loan Agreement
and the Term Notes are collectively referred to as the “Term Loan Documents”.)


C.    The Revolving Loan Agreement has been extended and amended as of March 8,
2016, and among other things, the principal amount has been increased to Seventy
Million and 00/100 Dollars ($70,000,000.00) pursuant to the terms of that
certain Renewal and Modification Agreement dated as of March 8, 2016 (“Renewal
and Modification Agreement”). The Renewal and Modification Agreement has been
amended by that certain Amended and Restated Renewal and Modification Agreement
dated as of April 14 2016 (“A&R Renewal and Modification Agreement”). This
Agreement is being provided in connection with the Loan Agreement and the
Renewal and Modification Agreement and the A&R Renewal and Modification
Agreement to amend and restate the 2010 Security Agreement. (The Revolving Loan
Agreement, the Revolving Note, the Renewal and Modification Agreement and the
A&R Renewal and Modification Agreement, and all documents in connection
therewith are referred to collectively as the “Revolving Loan Documents”.)


THEREFORE, for valuable consideration, the receipt and adequacy of which are
acknowledged, Borrower and Lender agree as follows:


ARTICLE I
DEFINITIONS


For purposes of this Agreement, capitalized terms not otherwise defined in this
Agreement shall have the meanings provided below or in the Commercial Code or in
the Loan Agreement.


3.1Agreement - means this Security Agreement including without limitation any
Exhibits, any concurrent or subsequent rider to this Security Agreement and any
extensions, supplements, amendments or modifications to this Security Agreement
and/or to any such rider.


3.2Attorneys’ Fees - is defined in Section 9.5.


3.3Bankruptcy Code - means the U.S. Bankruptcy Code as now enacted or hereafter
amended.


3.4Borrower - means Greenhill & Co., Inc., a Delaware corporation.


3.5Borrower's Books - means all of Borrower's books and records including, but
not limited to: minute books; ledgers, and records indicating, summarizing or
evidencing Borrower's assets, liabilities, the Collateral, the Secured
Obligations, and all information relating thereto; records indicating,
summarizing or evidencing Borrower's business operations or financial condition;
and all computer programs, disc or tape files, printouts, runs, and other
computer prepared information and the equipment containing such information.


3.6Business Day - means any day other than a day on which commercial banks are
authorized or required by law to close in the State of California.


3.7Capital Account - means any account or credit maintained or owed directly or
indirectly by the Company to or for Borrower or in Borrower’s name: (i) on
account of capital contributions of Borrower to or for the Company; and/or
(ii) which represents Borrower’s equity interest in the Company; and/or
(iii) which represents the value of Borrower’s Equity Interest.


3.8Capital Calls - means all demands made, or to be made, upon Borrower for:
(i) the advance of funds to be made by Borrower to fund the capital of the
Company; or (ii) on account of, or in connection with, the Equity Interest.







--------------------------------------------------------------------------------





3.9Capital Contributions - means all payments and/or contributions made by
Borrower to the Company pursuant to any Capital Calls.


3.10Commercial Code - means the Uniform Commercial Code, as now enacted or
hereafter amended, applicable in the State of California.


3.11Company - means individually or collectively as the context so requires,
Greenhill & Co. LLC, a New York limited liability company and Greenhill & Co.
Europe Holdings, Limited, a company organized under the laws of England and
Wales.


3.12Distributions - mean all amounts and rights to payment, payments and
distributions, amounts and cash owed to, paid to, or held for, or available to
Borrower or in Borrower’s name (in whichever form they exist, whether as
Instruments, Chattel Paper, Accounts, General Intangibles, Financial Assets or
otherwise) arising from, or on account of: (i) the Equity Interest, and (ii) all
Capital Accounts, including without limitation, all Interim Distributions and
all Liquidation Distributions.


3.13Equity Interest - means the LLC Interest and the Shareholder Interest.


3.14Exhibit - means any Exhibit attached hereto and incorporated herein.


3.15Governmental Authorities - means: (i) the United States, England and Wales;
(ii) the state, county, city or other political subdivision in which any of the
Collateral is located; (iii) all other governmental or quasi-governmental
authorities, boards, bureaus, agencies, commissions, departments, administrative
tribunals, instrumentalities and authorities; and (iv) all judicial authorities
and public utilities having or exercising jurisdiction over Borrower, Borrower,
any Guarantor or the Collateral. The term “Governmental Authority” means any one
of the Governmental Authorities.


3.16Governmental Permits - means all permits, approvals, licenses and
authorizations now or hereafter issued by any Governmental Authorities for or in
connection with the conduct of Borrower’s business or the ownership or use by
Borrower of the Collateral, or its other assets or its properties.


3.17Governmental Requirements - means all existing and future laws, ordinances,
rules, regulations, orders or requirements of all Governmental Authorities
applicable to Borrower, any Guarantor, the Collateral or any of Borrower's or
any Guarantor's other assets or properties.


3.18Guarantor - means, collectively, the Person or Persons, if any, now or
hereafter guaranteeing payment of the credit or payment or performance of the
Secured Obligations (or pledging collateral therefor).


3.19Guaranty - means every guaranty agreement of any kind (including third-party
pledge agreements) now or hereafter executed by any Guarantor, and all
extensions, renewals, modifications and replacement thereof.


3.20Insolvency Proceeding - means any proceeding commenced by or against any
person or entity, including Borrower, under any provision of the United States
Bankruptcy Code, as amended, or under any other bankruptcy or insolvency law,
including, but not limited to, assignments for the benefit of creditors, formal
or informal moratoriums, compositions or extensions with some or all creditors.


3.21Interim Distribution - means any Distributions made in the ordinary course
of business of the subject entity and not in connection with a Liquidation
Distribution.


3.22Judicial Officer or Assignee - means any trustee, receiver, controller,
custodian, assignee for the benefit of creditors or any other person or entity
having powers or duties like or similar to the powers and duties of a trustee,
receiver, controller, or assignee for the benefit of creditors.


3.23Lender - means FIRST REPUBLIC BANK.


3.24Lender Expenses - means all reasonable costs and expenses incurred by Lender
in connection with: (i) this Agreement or other Loan Document; (ii) the
transactions contemplated hereby or thereby; (iii) the enforcement of any rights
hereunder or thereunder; (iv) the recordation or filing of any documents;
(v) Lender’s Attorneys’ Fees; (vi) the creation, perfection or enforcement of
the lien on any item of Collateral; and (vii) any expenses incurred in any
proceedings in the U.S. Bankruptcy Courts in connection with any of the
foregoing.


3.25Liquidation Distribution - shall mean all Distributions that are liquidating
dividends or final return on capital to Borrower or repayment of equity in
connection with the liquidation, dissolution or termination of the Company.


3.26LLC Agreement - means the Operating Agreement or other formation agreement
listed on Exhibit B.


3.27LLC Interest - means the membership interest of Borrower in Greenhill & Co.
LLC, a New York limited liability company.


3.28Permitted Liens - means any and all of the following: (i) liens for taxes,
fees, assessments or other governmental charges or levies, either not delinquent
or being contested in good faith by appropriate proceedings; (ii) any lien
granted in favor of the Lender, and (iii) any other liens and encumbrances
agreed to in writing by Lender which shall be junior in priority to the lien of
Lender granted in this Agreement unless otherwise agreed to by Lender in
writing.


3.29Person - means any natural person or any entity, including any corporation,
partnership, joint venture, trust, limited liability company, unincorporated
organization or trustee, or Governmental Authority.


3.30Revolving Loan Agreement - means the Revolving Loan Agreement and all
extensions, renewals, modifications and replacements thereof, including without
limitation, that certain Renewal and Modification Agreement dated as of the date
hereof.







--------------------------------------------------------------------------------





3.31Revolving Loan Documents - means the Revolving Loan Documents, this
Agreement, the Revolving Loan Agreement and any other documents now or hereafter
executed by Borrower or Guarantor or any other Person and delivered to Lender at
Lender's request in connection with the credit extended to Borrower and all
extensions, renewals, modifications or replacements thereof and any outstanding
Note executed in connection therewith.


3.32Revolving Note - means: (i) the Ninth Amended and Restated Note dated as of
March 8, 2016 in the original principal sum of $70,000,000 executed and
delivered pursuant to the Renewal and Modification Agreement; (ii) any
predecessor promissory note and any other promissory note executed in connection
with the Revolving Loan Agreement; and (iii) any additional note or notes now or
hereafter executed by Borrower in favor of Lender which specifically recite that
they arise out of the Revolving Loan Documents, and all extensions, renewals,
modifications and replacement thereof.


3.33Secured Obligations - means all debts, obligations and liabilities of
Borrower to Lender under or in connection with this Agreement, the Revolving
Loan Agreement, the Revolving Note and any Note, and any of the other Revolving
Loan Documents, regardless whether such Secured Obligations are currently
existing or hereafter created, whether direct or indirect, whether absolute or
contingent, whether liquidated or unliquidated, including Attorneys' Fees.
Notwithstanding anything to the contrary contained in the Loan Documents, the
term “Secured Obligations" shall not include any debts that are or may hereafter
constitute “consumer credit” which is subject to the disclosure requirements of
the federal Truth-In Lending Act (15 U.S.C. Section 1601, et seq.) or any
similar state law in effect from time to time, unless Lender and Borrower shall
otherwise agree in a separate written agreement.


3.34Shareholder Agreement - means the Memorandum of Association of Greenhill &
Co. Europe Holdings, Limited dated January 22, 1999.


3.35Shareholder Interest - means the ownership interest of Borrower in Greenhill
& Co. Europe Holdings, Limited.


3.36Term Loan Agreement is defined in Recital B.


3.37Term Loan Documents. The Term Loan Agreement, the Term Loan Notes, the
Security Agreement (LLC Distributions) dated April 1, 2015 and any other
documents executed by Borrower or Guarantor or any other Person in connection
with the Term Loan and all extensions, renewals, modifications or replacements
thereof.


3.38Term Note(s) - means: (i) the Promissory Note dated as of April 1, 2015
executed by Borrower as Maker payable to Lender in the original principal sum of
$22,500,000.00 with a Maturity Date in 2016 (the “ Term Note A”) and (ii) the
Promissory Note dated as of April 1, 2015 executed by Borrower as Maker payable
to Lender in the original principal sum of $22,500,000.00 with a Maturity Date
in 2018 (the “Term Note B”) and (ii)  all extensions, renewals, modifications
and replacements thereof.


ARTICLE II
SECURITY INTEREST


2.1    Security Interest. Borrower hereby grants to Lender a continuing valid,
first priority security interest in all present and future Collateral, described
in Exhibit B, now owned or hereafter acquired to secure repayment and
performance of the Secured Obligations.


2.2Security Documents. Lender may file all financing statements and confirmation
statements and other documents as necessary to perfect and maintain perfected
Lender's security interest. Borrower shall execute and deliver to Lender all
documents which Lender may reasonably request: (i) to perfect, and maintain
perfected, Lender's security interests in the Collateral or, (ii) to maintain or
recognize the priority and enforceability of the Lender’s lien on the
Collateral, and (iii) to implement the terms of this Agreement. If requested by
Lender, Borrower will use its commercially reasonable efforts to have such
documents executed by relevant third parties and delivered to Lender.


2.3Assignment of Rights to Payment.


a.Borrower hereby assigns, transfers and sets over to Lender and its successors:
(i) all of its rights to collect and receive Distributions from the Company
subject to the limitations set forth in Exhibit A.


b.All payments on Distributions are to be sent by wire transfer to the account
specified in Exhibit B (“Account”). Borrower shall take such steps as are
requested by Lender for the payment of all future Distributions into such
Account. Funds deposited into the Account shall be released or applied as
provided in Exhibit A.


ARTICLE III
DISTRIBUTIONS AND DIVIDENDS


3.1    Distributions. Whether or not an Event of Default has occurred, all
Distributions will be deposited into the Account.


3.2.Delivery. Borrower shall promptly deliver to Lender all instruments or
chattel paper which constitute Collateral, duly endorsed and assigned.


3.3.Funds Held in Trust. To the extent that Borrower receives any payment which
is to be paid to Lender, such payment is to be held in trust for Lender and
shall be segregated from Borrower's other funds and shall be immediately paid to
Lender in the form as received (with any necessary endorsements).


3.4.Funds Held by Lender. All funds received by Lender may, in the discretion of
Lender, be held by Lender as additional Collateral and disbursed or applied to
the Secured Obligations as provided in Exhibit A.











--------------------------------------------------------------------------------







ARTICLE IV
REPRESENTATIONS AND WARRANTIES


Until the Secured Obligations are satisfied in full, Borrower makes the
following representations and warranties:
4.1    Borrower. Borrower’s full and correct name and address are indicated in
Exhibit A. If Borrower is an entity, Borrower: (i) is duly organized, validly
existing and in good standing under the laws of the state specified in
Exhibit A; (ii) is qualified to do business and is in good standing in each
jurisdiction in which the ownership of its assets or the conduct of its business
requires qualification as a foreign entity; and (iii) conducts business under
the trade name(s), if any, specified in Exhibit A, and no other trade name(s).


4.2.Authority. This Agreement has been duly authorized, and upon execution and
delivery will constitute the legal, valid and binding agreement and obligation
of Borrower, enforceable in accordance with its terms.


4.3.No Conflicts. The execution, delivery and performance by Borrower of this
Agreement and the grant of the lien herein do not: (i) violate any Governmental
Requirements applicable to Borrower; (ii) constitute a breach of any provision
of the organizational papers of Borrower; or (iii) constitute an event of
default under any agreement of Borrower.


4.4.Lawsuits; Compliance; Taxes. There is no material lawsuit, tax claim or
adjustment or other dispute pending to the best of the Borrower’s knowledge or
threatened against Borrower or the Collateral which may result, either
separately or in aggregate, in any material adverse change in the assets,
properties, business, profits or condition of the Borrower; nor does Borrower
know of any basis for any such action, suit, proceeding or investigation.
Borrower is in compliance with all Governmental Requirements and has satisfied,
prior to delinquency, all taxes due or payable by Borrower or assessed against
the Collateral.


4.5.Adequate Consideration. Borrower is receiving reasonably equivalent
consideration for entering into this Agreement.


4.6.Solvency. Borrower is now and shall be at all times hereafter solvent and
able to pay Borrower's debts (including trade debts) as they mature.


4.7.Title to Assets. Borrower: (i) has and at all times will have full legal and
equitable title to the Equity Interest free of all liens and interests, except
Permitted Liens; and (ii) has the right to grant security interests in the
Collateral. No authorization or approval or notice is required to grant the lien
on the Collateral or for the delivery of this Agreement, except for such
authorizations, or notices which have been obtained or given prior hereto.


4.8.Equity Interest. Borrower is not in default of any duty or obligation
required in connection with the Equity Interest. All amounts and any Capital
Calls owed in connection therewith have been fully paid.


4.9.No Offsets or Defenses. All Distributions, Capital Accounts and other
amounts owed to Borrower in connection with the Equity Interest are subject to
no defense or set off other than those expressly specified in the LLC Agreement
or the Shareholder Agreement as applicable.


4.10.Company. The Company has been duly organized and is in good standing under
the laws of the State or Jurisdiction of its formation. The Company is
financially solvent. The Company is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.


4.11.LLC Agreement; Shareholder Agreement. Each of the LLC Agreement and the
Shareholder Agreement identified in Exhibit B, a true and complete copy of which
has been provided to Lender, has been duly authorized, executed and delivered by
the parties thereto, has not been amended or supplemented, except as expressly
disclosed to Lender, and is in full force and effect and binding on all parties
thereto in accordance with its terms.


4.12.Non-Consumer. No item of Collateral is held primarily for personal, family
or household purposes or secures a loan which is obtained primarily for
personal, family or household purposes.


4.13.Liquidity. Upon execution of this Agreement, Borrower will remain liquid,
the total value of its assets will exceed its liabilities (contingent and
non-contingent); and it will be able to pay its debts as they come due.


4.14.Continuing and Cumulative Warranties. The warranties and representations
set forth in this Section shall be true and correct in all material respects at
the time of execution of this Agreement and shall constitute continuing
representations and warranties as long as any of the Secured Obligations remain
unpaid or unperformed. The warranties and representations shall be cumulative
and in addition to any other warranties and representations which Borrower shall
give to Lender, now or hereafter.


ARTICLE V
COVENANTS


Borrower agrees, until the Secured Obligations are satisfied in full:
5.1.Transfer or Release of Assets. Borrower shall not transfer, sell, abandon,
or release the Equity Interest, any Capital Account, any amounts owed to
Borrower in connection with the Equity Interest or any Capital Account, or any
other item of Collateral.


5.2.Lien Free. Borrower shall keep the Collateral free of all liens and
interests, except Permitted Liens. However except as expressly agreed in writing
Lender’s lien shall be senior to all Permitted Liens.


5.3.Equity Interest. Borrower will not do any of the following without the prior
written consent of Lender: (i)  if a Monetary Event of Default has occurred and
is continuing, withdraw capital or borrow from the Company or receive any
Distributions in contravention of Section 3 above or in Section 3 Disposition of
Distributions in Exhibit A hereto; (ii) vote or agree to dissolve either
Company; (iii) vote or agree to make any





--------------------------------------------------------------------------------





material amendments to the LLC Agreement or the Shareholder Agreement; (iv)
waive, or suspend any right to collect, any Distributions or take any action
which would adversely affect Borrower’s right to any Distributions or Borrower’s
right to collect any Distributions; or (v) waive any material default under or
breach of the LLC Agreement or the Shareholder Agreement. Borrower will: (i)
perform and observe all provisions of the LLC Agreement or the Shareholder
Agreement applicable to Borrower; (ii) maintain and enforce the LLC Agreement
and the Shareholder Agreement; and (iii) satisfy any Capital Calls now or
hereafter received by Borrower.


5.4.Records. As regards any Collateral, Borrower shall maintain a standard and
modern system of accounting in accordance with generally accepted accounting
principles, or such other accounting principles as agreed to by Lender,
consistently applied. Borrower’s Books shall be accurate and complete. On
Lender’s request, Borrower shall deliver to Lender copies of Borrower’s Books.


5.5.Inspection. Borrower shall permit Lender and any of Lender’s
representatives, on demand, during business hours, to have access, upon not less
than five (5) Business Days prior written notice to Borrower for purposes of
examining and copying Borrower's Books pertaining to the Collateral. Borrower
shall deliver to Lender such reports and information concerning the Collateral
as Lender may reasonably request.


5.6.Taxes. Borrower shall pay all taxes relating to the Collateral when due.


5.7.Compliance with Applicable Laws. Borrower shall comply with and keep in
effect all Governmental Permits relating to it and the Collateral. Borrower
shall comply with: (i) all Governmental Requirements in all material respects;
(ii) all requirements and orders of all judicial authorities which have
jurisdiction over it or the Collateral; and (iii) all organizational documents
Borrower.


5.8.Expenses. Borrower agrees to reimburse Lender for any and all Lender
Expenses, and hereby authorizes and approves all advances and payments by Lender
for items constituting Lender Expenses.


5.9.Existence. If Borrower is an entity: (i) Borrower will maintain its
existence in good standing under the law of the State or Country of its
organization; (ii) will maintain its qualification as a foreign entity in each
jurisdiction in which the nature of its business requires such qualification;
and (iii) will not merge with any other entity without the consent of Lender
except for acquisitions or mergers which result in Borrower retaining 51% or
more of the equity interest of the resulting entity and control of the
management of such entity. For the avoidance of any doubt, the merger of
Greenhill Cogent Holdings L.P. and/or Greenhill Cogent L.P. with or into
Borrower or its solely owned affiliate is permitted.


5.10.Further Assurances. Upon Lender’s request, Borrower, at Borrower's expense,
shall: (i) execute and deliver such further documents and notices satisfactory
to Lender; (ii) take any action requested by Lender to carry out the intent of
this Agreement and the other Revolving Loan Documents; and (iii) provide such
reports and information available to Borrower concerning the business, financial
condition and business of Borrower.


ARTICLE VI
EVENTS OF DEFAULT


The occurrence of any one or more of the following events shall constitute an
“Event of Default” under this Agreement, at the option of Lender:
6.1.Breach. There is a breach of any provision of this Agreement or discovery
that any material representations or warranty provided to Lender by, or on
behalf of Borrower, was materially inaccurate at the time given. There is a
breach of any provision of this Agreement or discovery that any material
representations or warranty provided to Lender by, or on behalf of Debtor, was
materially inaccurate at the time given; provided that the Debtor shall have
thirty (30) days to cure any breach of Section 5.4, 5.5, 5.6 and 5.8; provided
further that for Section 5.4, the thirty (30) day cure period shall commence
upon a notice from the Lender of the breach.


6.2.Lien Priority. Lender shall cease to have a valid and perfected first
priority lien on any of the Collateral subject only to such Permitted Liens,
except for any lien that the Lender has agreed in writing will be senior to
Lender’s lien.


6.3.Material Impairment. There is a material impairment of the value of the
Collateral.
 
6.4.Equity Interest. Borrower breaches any material provision of either the LLC
Agreement or the Shareholder Agreement or fails to make any Capital
Contributions; or either the LLC Interest or the Shareholder Interest is
terminated or action is commenced to terminate the LLC Interest or the
Shareholder Interest.


6.5.Seizure of Collateral. Any portion of the Collateral is subject to
attachment, seizure or is otherwise levied upon or comes into possession of any
Judicial Officer or Assignee; provided, however the Borrower shall have ten (10)
days to post a bond to cause such attachment, seizure or levy to be fully
released or removed after the occurrence of such an event.


6.6.Insolvency or Attachment. If Borrower: (i) fails to pay its debts as they
become due; (ii) commences dissolution or termination of its business; (iii) is
the subject of any voluntary or involuntary Insolvency Proceeding; (iv) is the
subject of any involuntary lien; or (v) is the subject of any receivership or
similar proceeding, provided, however, that Borrower shall have sixty (60) days
after the occurrence of such event within which to cause: (x) any involuntary
Insolvency proceeding to be dismissed; (y) the involuntary appointment of any
receiver, liquidator, trustee, custodian or sequstrator to be discharged or (z)
such lien to be fully released or removed.


6.7.Event of Default Under Revolving Loan Documents. There is an Event of
Default which is continuing under any of the other Revolving Loan Documents.


6.8.Cross-Default. Any Event of Default has occurred and is continuing under the
Term Loan Agreement or under the Term Notes or under any Term Loan Documents.











--------------------------------------------------------------------------------







ARTICLE VII
LENDER'S RIGHTS AND REMEDIES; WAIVER


7.1.Remedies.


a.Subject to the limitations of certain rights of Lender to foreclose on the
Account only upon the occurrence of a Monetary Event of Default as provided in
Exhibit A, if an Event of Default occurs that is continuing and is not cured by
Borrower or waived by Lender, Lender shall have all rights and remedies of a
secured party under the Commercial Code and as otherwise provided at law or in
equity. Lender shall provide such notices as are required under the Commercial
Code. Lender may dispose of any item of Collateral in a manner permitted by the
Commercial Code. All proceeds from the Collateral shall be applied or disbursed
as permitted under the Commercial Code.


b.Lender shall not be obligated to foreclose on the Collateral or any part
thereof to collect any part of the Secured Obligations. Lender may foreclose
under the Term Loan Security Agreement and apply any and all proceeds toward the
Term Loan Secured Obligations.
c.

7.2.Rights to Payment. Without limiting the foregoing, but subject to the
limitations of certain rights of Lender to foreclose on the Account only upon
the occurrence of a Monetary Event of Default as provided in Exhibit A upon the
occurrence of an Event of Default, Lender may: (i) make demand and collect all
amounts owed to Borrower in connection with the LLC Interest, the LLC Agreement,
the Shareholder Interest, the Shareholder Agreement or any Capital Account
relating to the LLC Interest or the Shareholder Interest; (ii) as regards the
foregoing amounts, settle or adjust disputes and claims directly with the
Borrower and compromise any obligations on terms and in any order which the
Lender considers advisable.


7.3.Judicial Action. If an Event of Default occurs that is continuing and is not
cured by Borrower or waived by Lender, and if Lender, at its option, seeks to
take possession of any or all of the Collateral by court process, Borrower
irrevocably and unconditionally agrees that a receiver may be appointed by a
court for such purpose without regard to the adequacy of the security for the
Secured Obligations and such receiver may, at Lender’s option, collect or
dispose of all or part of the Collateral.


7.4.Liability for Deficiency. If an Event of Default occurs that is continuing
and is not cured by Borrower or waived by Lender, Borrower shall remain liable
for any deficiency remaining on the Secured Obligations after disposition of all
or any of the Collateral and Lender's application of the proceeds thereof to the
Secured Obligations.


7.5.Actions. Borrower authorizes Lender, without notice or demand and without
affecting its liability hereunder, and without consent of Borrower, to: (i) take
and hold additional security for the payment of the Secured Obligations with the
consent of the party providing such security; and (ii) accept additional
co-guarantors for the payment of the Secured Obligations.


7.6.Power of Attorney. Borrower irrevocably appoints Lender, with full power of
substitution, as its attorney-in-fact, coupled with an interest, with full
power, in Lender's own name or in the name of Borrower: (i) at any time to sign,
record and file all documents referred to in this Agreement; and (ii) after an
Event of Default: (a) to endorse any checks, notes and other instruments or
documents evidencing the Collateral, or proceeds thereof; (b) to discharge
claims, demands, liens, or taxes affecting any of the Collateral; (c) to settle,
and give releases of, any insurance claim that relates to any of the Collateral,
obtain payment of claim, and make all determinations with respect to any such
policy of insurance, and endorse Borrower's name on any proceeds of such
policies of insurance; or (d) to instruct any Person having control of any books
or records relating to the Collateral to give Lender full rights of access
thereto. Lender shall have the right to exercise the power of attorney granted
in this Section directly or to delegate all or part of such power. Lender shall
not be obligated to act on behalf of Borrower as attorney-in-fact.


ARTICLE VIII
WAIVERS


8.1    Waivers. (i) Borrower waives all presentments, demands for performance,
notices of nonperformance, protests, notices of protest, notices of dishonor,
notices of default or demand, notices of acceptance of and reliance on this
Agreement and notices of the creation, or incurring of new or additional
indebtedness, notices of renewal, extension or modification of the indebtedness,
notices of any information about Borrower at any time learned by Lender and all
other notices to which Borrower might otherwise be entitled; (ii) Borrower
waives any right to require Lender to: (a) proceed against Borrower; (b) proceed
against or exhaust any security held from any Person or marshalling of assets or
liens; (c) proceed against any other Guarantor; or (d) pursue any other remedy
available to Lender; (iii) Borrower waives any defense arising by reason of any
disability or other defense of Borrower or by reason of the cessation from any
cause whatsoever of the liability of Borrower; (iv) Borrower waives the benefit
of any statute of limitations affecting its liability hereunder or the
enforcement hereof; (v) Borrower waives all rights and defenses arising from
Lender's election of remedies; (vi) Borrower waives all rights, remedies and
benefits under California Civil Code Section 1479 and 2822(a). Borrower
acknowledges that the waivers provided herein are made with Borrower's full
knowledge of the significance of such waivers, and that Lender is relying on
such waivers.


ARTICLE IX
MISCELLANEOUS


9.1.Notices. Any notice, demand or request required hereunder shall be given in
writing (at the addresses set forth in Exhibit A) by any of the following means:
(i) personal service; (ii) electronic communication, whether by telex, telegram
or telecopying or other form of electronic communication; (iii) overnight
courier; or (iv) registered or certified, first class U.S. mail, return receipt
requested, or to such other addresses as Lender or Borrower may specify from
time to time in writing.


a.Any notice, demand or request sent pursuant to either subsection (i) or (ii),
above, shall be deemed received upon such personal service or upon dispatch by
electronic means.


b.Any notice, demand or request sent pursuant to subsection (iii), above, shall
be deemed received on the Business Day immediately following deposit with the
overnight courier, and, if sent pursuant to subsection (iv), above, shall be
deemed received forty-eight (48) hours following deposit into the U.S. mail.





--------------------------------------------------------------------------------







9.2.Choice of Law. This Agreement shall be determined under, governed by and
construed in accordance with California law. The parties agree that all actions
or proceedings arising in connection with this Agreement shall be litigated only
in the state courts located in the County of San Francisco, State of California,
or the federal courts located in the Northern District of California. Borrower
waives any right Borrower may have to assert the doctrine of forum non
conveniens or to object to such venue and hereby consents to any court-ordered
relief.


9.3.Successors and Assigns; Assignment. This Agreement shall be binding and
deemed effective when executed by Borrower and accepted and executed by Lender.
This Agreement shall be binding on Lender's and Borrower's successors and
assigns. Borrower agrees that it may not assign this Agreement without Lender's
prior written consent. Lender may assign, in whole or in part, all of its right,
title and interest in and to this Agreement at any time without the consent of
Borrower. In connection with any assignment, Lender may disclose all documents
and information that Lender has or may hereafter have relating to Borrower. No
consent to an assignment by Lender shall release Borrower or any Guarantor from
their obligations to Lender.


9.4.Severability; Waivers. Each provision of this Agreement shall be severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any provision. No waiver by the Lender of any of its
rights or remedies in connection with this Agreement shall be effective unless
such waiver is in writing and signed by the Lender. No act or omission by Lender
to exercise a right as to any event shall be construed as continuing, or as a
waiver or release of, any subsequent right, remedy or recourse as to a
subsequent event.


9.5.Attorneys' Fees. On demand Borrower shall reimburse Lender for all
reasonable costs and expenses, including, without limitation, reasonable
attorneys' fees, costs and disbursements (and fees and disbursements of Lender's
in-house counsel) (collectively "Attorneys' Fees") expended or incurred by
Lender in any way in connection with the amendment and/or enforcement of this
Agreement and Lender's rights hereunder and to the Collateral whether or not
suit is brought. Attorneys' Fees shall include, without limitation, attorneys’
fees and costs incurred in any State, Federal or Bankruptcy Court, and in any
Insolvency Proceeding of any kind in any way related to this Agreement, the
Note, or any item of Collateral and/or Lender’s lien thereon.


9.6.Headings. Article and section headings are for reference only and shall not
affect the interpretation or meaning of any provisions of this Agreement.


9.7.Integration; Amendment. No modification or amendment to this Agreement, or
novation of the obligations under this Agreement, shall be effective unless in
writing, executed by Lender and the other relevant parties. Except for currently
existing obligations of Borrower to Lender, all prior agreements,
understandings, representations, warranties, and negotiations between the
parties, whether oral or written, if any, which relate to the substance of this
Agreement, are merged into this Agreement. Borrower hereby waives the right to
assert any agreement, promise, fact or any parol (oral) evidence which is
contrary to the terms or representations specified in this Agreement.


9.8.Joint and Several Liability. Should more than one Person sign this Agreement
as Borrower, the obligations of each signatory shall be joint and several.


9.9.Counterparts; Electronic Signatures. This Agreement may be executed in
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute but one and the same agreement. A signed
copy of this Agreement transmitted by a party to another party via facsimile or
an emailed “pdf” version shall be binding on the signatory thereto.


9.10.WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, LENDER AND
BORROWER HEREBY VOLUNTARILY, UNCONDITIONALLY AND IRREVOCABLY WAIVE TRIAL BY JURY
IN ANY LITIGATION OR PROCEEDING IN A STATE OR FEDERAL COURT WITH RESPECT TO, IN
CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS
OR THE SECURED OBLIGATIONS, OR ANY INSTRUMENT OR DOCUMENT DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING WITHOUT LIMITATION, CLAIMS RELATING TO THE APPLICATION OR THE
VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF, OR ANY
OTHER CLAIM OR DISPUTE HOWSOEVER ARISING (INCLUDING TORT AND CLAIMS FOR BREACH
OF DUTY), BETWEEN LENDER AND BORROWER.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW]







--------------------------------------------------------------------------------





This Agreement is executed as of the date stated at the top of the first page.
Accepted:


LENDER:


FIRST REPUBLIC BANK.






By: /s/ Rose C. Stewart


Name: Rose C. Stewart


Title: Director, Manager Commercial Loan Operations




DEBTOR:


GREENHILL & CO., INC.,


a Delaware corporation






By: /s/ Harold J. Rodriguez, Jr.


Name: Harold J. Rodriguez, Jr.


Title: Chief Operating Officer








--------------------------------------------------------------------------------





EXHIBIT A
TO
SECURITY AGREEMENT
Distributions




This Exhibit A is an integral part of the Agreement between Lender and Borrower,
and the following terms are incorporated in and made a part of the Agreement to
which this Exhibit A is attached:


 
 
 
 
 



1.
Borrower: Borrower represents that his/her/its name, address and state of
incorporation or formation (if Borrower is a registered entity) is as follows:



1.1.Name: Greenhill & Co., Inc.


1.2.Trade Names or DBAs (if any): N/A


1.3.Type of Entity and State of Formation or Incorporation: Corporation,
Delaware


1.4.Address for Notices: 300 Park Avenue, New York, New York 10022


 
 
 
 
 





2.    Lender’s Notice Address:    FIRST REPUBLIC BANK
111 Pine Street
San Francisco, CA 94111
Attn: Commercial Loan Operations


 
 
 
 
 



3.    Disposition of Distributions:


3.1
Liquidation Distributions. Whether or not a Monetary Event of Default has
occurred, all Liquidation Distributions whether held in the Account or not, will
be applied to the Secured Obligations.



3.2
Interim Distributions. Absent a Monetary Event of Default which has occurred and
is continuing, all Interim Distributions may be released from the Account to
Borrower or disbursed by Borrower to pay tax obligations of the Borrower and of
Greenhill Capital Partners, LLC, Greenhill & Co. LLC and Greenhill Cogent LP;
and for other general corporate purposes.



3.3
Monetary Event of Default. If a Monetary Event of Default has occurred and is
continuing, all Distributions will be paid to Lender and whether held in the
Account or not, all Distributions and their proceeds will be applied to the
Secured Obligations.



3.4
Monetary Event of Default. The term “Monetary Event of Default” shall mean any
failure to make a timely monetary payment (taking into account any cure periods)
to Lender, provided for under the Revolving Loan Agreement or the Revolving Note
or any Revolving Loan Document (whether or not notice of such missed payment is
required under the Revolving Loan Agreement).



 
 
 
 
 



4.    Additional Covenants: N/A


 
 
 
 
 








--------------------------------------------------------------------------------





EXHIBIT B
TO
SECURITY AGREEMENT
Distributions


DESCRIPTION OF COLLATERAL


The Collateral (“Collateral”) consists of all of the right, title and interest
of Borrower in and to the following assets whether currently existing or
hereafter arising:
(a) all Capital Accounts which are held for, or in the name of, Borrower by or
with the Company;
(b) all Distributions and other rights to payment arising from or on account of
the Equity Interest;
(c) all Accounts, General Intangibles, Instruments, and Chattel Paper related to
or arising in connection with any of the foregoing assets;
(d) all proceeds of any of the foregoing, including without limitation, all
Accounts, Deposit Accounts, including, without limitation, Borrower’s Deposit
Account specified below (“Account”), Chattel Paper, Instruments and General
Intangibles arising from or on account of any of the foregoing and any deposit
accounts which contain the proceeds of any of the foregoing; and
(e) all Borrower's books and records, which relate to any of the foregoing.
Certain Definitions:
“Account” - means Account No. maintained by Secured Party in the name of
Borrower.
“Borrower” - means Greenhill & Co., Inc., a Delaware corporation.
“Capital Account” - means any account or credit maintained or owed directly or
indirectly by the Company to or for Borrower or in Borrower’s name: (i) on
account of capital contributions of Borrower to or for the Company; and/or (ii)
which represents Borrower’s equity interest in the Company, and/or (iii) which
represents the value of Borrower’s LLC Interest.
“Company” - means Greenhill & Co. LLC, a New York limited liability company and
Greenhill & Co. Europe Holdings, Limited organized under the laws of England and
Wales.
“Distributions” - mean all amounts and rights to payment, payments and
distributions owed to, paid to, or held for, or available to Borrower or in
Borrower’s name (in whichever form they exist, whether as Instruments, Chattel
Paper, Accounts, General Intangibles, Financial Assets or otherwise) arising
from, or on account of: (i) the Equity Interest, and (ii) all Capital Accounts,
including, without limitation, all Interim Distributions and all Liquidation
Distributions.
“Equity Interest” - means the LLC Interest and the Shareholder Interest.
“Interim Distribution” - means any Distributions made in the ordinary course of
business of the subject entity and not in connection with a Liquidation
Distribution.
“Liquidation Distribution” - means all Distributions that are liquidating
dividends or final return on capital to Borrower or repayment of equity in
connection with the liquidation, dissolution or termination of either Company.
“LLC Agreement” - means the following agreement(s) Amended and Restated
Operating Agreement of Greenhill & Co, LLC dated May 3, 2004, and all amendments
thereto.
“LLC Interest” - means the membership interest of Borrower in Greenhill & Co.
LLC, a Delaware limited liability company as provided in the LLC Agreement.
“Shareholder Agreement” - means the Memorandum of Association dated January 22,
1999 of Greenhill & Co. Europe Holdings, Limited.
“Shareholder Interest” - means the ownership interest of Borrower in Greenhill &
Co. Europe Holdings, Limited.
Unless otherwise defined herein, the terms used herein shall have the meaning
provided in the Uniform Commercial Code, as now enacted or hereafter amended,
applicable in the State of California.





